department of the treasury internal_revenue_service washington d c tax exempt ano government entities wisien ules 408a jan se’ ti ep rat legend decedent taxpayer b taxpayer c employee d attomney e amount amount amount amount trust t subtrust u subtrust v date date date date date date c63 date month month company m ira x ira y ira z roth_ira x state w case case dear this is in response to the request for letter rulings under sec_408 and sec_408a of the internal_revenue_code code as supplemented by and correspondence dated representations support your ruling_request the following facts and decedent died on date a resident of state w decedent’s date of birth was date thus decedent had not attained his required_beginning_date as that ee _ _ term is defined in sec_401 of the code decedent was survived by his spouse taxpayer b whose date of birth was date at the time of his death the decedent owned four individual_retirement_accounts ira x ira y ira z and roth_ira x with company m decedent's death the values of ira x ira y jra z and roth_ira x were approximately amount amount amount and amount respectively the named beneficiary of each ira including roth_ira x was trust t dated date trust t was amended on date as of the date of article of trust t provides in relevant part that upon the death of decedent taxpayer b became the sole trustee of trust t relevant provisions of trust t provide that after the death of the first of decedent and taxpayer b the trust estate with exceptions not pertinent to this ruling_request will be allocated to either subtrnst u or subtrust v article of trust t in relevant part provides that after allocation of trust t assets to either subtrust u or subtrust v the survivor of decedent and taxpayer b taxpayer b may revoke and amend subtrustu article of trust t in relevant part provides that the trust t trustee shall allocate to subtrust u amounts from the deceased spouse’s separate trust estate if any a general pecuniary gift equal to the minimum amount that will entirely eliminate or reduce as far as possible the federal estate_tax after allowance of all other deductions when added to the sum of other assets defined therein article of trust t which refers to subteust u provides in relevant part that the trustee shall pay to or for the surviving_spouse as much of the net_income of the trust estate and also as much of the principal as the trustee deems appropriate for the surviving spouse’s health support comfort welfare or happiness taking into account his or her accustomed manner of tiving and other resources reasonable available to him or her under article the surviving_spouse may at any time direct the trustee in writing to pay single sums or periodic_payments of the trust estate to any person or organization the surviving_spouse may at any time revoke or amend subtrust u in whole or in part by a written document delivered to the trustee if a person other than the surviving_spouse is the trustee on the surviving spouse's death the trustee is to distribute the remainder of the trust estate to such one cr more persons and entities including the surviving spouse's estate as the surviving_spouse shall appoint this power is to be exercisable by the surviving_spouse alone and in all events article of trust t provides in relevant part that trust t and its sub-trusts shall be governed under the laws of state w paget it has been represented that under the laws of state w the above-cited language of article of trust t gives the trustee of trust t the power to distribute any or all of the assets held in subtrust u to the surviving_spouse taxpayer b for any purpose ithas been represented that assets held in iras x y and z and roth_ira x had been allocated to subtrust u by the trust t trustee taxpayer b in month employee d an employee of company m who was taxpayer b’s financial advisor advised taxpayer b and her son taxpayer c that because trust t had been named the beneficiary of decedent’s ira x ira y ira z and roth_ira x ‘taxpayer b was required to distribute the entire account balances of decedent's four iras immediately to accounts established in the name of trust t and that taxpayer b had no alternatives with respect to said ira assets accordingly based on the representations of employee d on date all of the assets in the four iras were distributed and placed in a_trust t account shortly after date taxpayers b and c were advised by a family_member that their date actions resulted had significant federal tax consequences on or about date taxpayer c called employee d to determine if the information he and his mother taxpayer b had received from the above-referenced family_member was correct employee d indicated that the information was correct that the distributions to the trust t account resulted in substantial tax_liability but that there was nothing company m could do to reverse the transactions during the date phone call taxpayer c asked employee d if it would be possible to retum part or all of the funds distributed from iras x y and z and roth_ira x to the iras employee d responded thet such transactions could not be accomplished date was within days of date the date on which the ira_distributions were made during month taxpayer b consulted with attomey e regarding matters pertaining to trust t attomey e advised taxpayer b that the information provided by employee d may not have been correct but that the 60-day rollover period applicable to the date distributions referenced above had expired as of the date of this ruling_request the assets distributed from the four iras which are the subject matter of this ruling_request remain in the trust t account referenced above based on the above facts and representations you through your authorized representative request the following letter rulings ‘ l that although trust t was the named beneficiary of the three traditional iras referenced herein with respect to taxpayer b neither ira x ira y nor ira z was an inherited individual_retirement_account ira that although trust t was the named beneficiary of the roth_ira referenced herein with respect to taxpayer b roth_ira x was not an inherited roth individual_retirement_account ira that since ira x ira y and ira z were not inherited iras with respect to taxpayer b taxpayer b was eligible to roll over ot transfer the assets held in said iras at the death of decedent into one or more iras set up and maintained in her name that since roth_ira x was not an inherited roth_ira with respect to ‘taxpayer b taxpayer b was eligible to roll over or transfer the assets held in said roth_ira at the death of decedent into a roth_ira set up and maintained in her name ‘that pursuant to code sec_408 taxpayer b is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution or contributions the amounts distributed from ira x ira y and ira z into one or more traditional iras set up and maintained in her name and that pursuant to code sec_408a a code sec_408a c code sec_408a and code sec_408 taxpayer b is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution the amounts distributed from roth_ira x into a roth_ira set up and maintained in her name with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property ig paid into an eligible_retirement_plan other than an ira for the benefit of such’ individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amouat which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 teceived by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 c provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited tra is an ira maintained by an individual who acquired said ira by teason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayer b is decedent’s surviving_spouse sec_408 of the code provides a similar 60-day rollover period for code sec_408 provides in summary that this paragraph does not apply to any amount required to be distributed in accordance with subsection a or b code sec_401 a required distributions sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code code sec_408a a provides that except as provided in this section a roth_ira shall be treated for purposes of this title in the same manner as an individual_retirement_plan code sec_408a provides that no rollover_contribution may be made to a roth_ira unless it is a qualified_rollover_contribution partial rollovers code sec_408a e provides in relevant part that for purposes of cade sec_408a the term qualified_rollover_contribution means a contribution to a roth_ira from another such account but only if such rollover_contribution meets the requirements of code sec_408 revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘the preamble to the final income_tax regulations under sec_401 of the code provides in relevant part that a surviving_spouse may'elect to treat an ira of his her deceased spouse as his her own if the surviving_spouse is the sole beneficiary of the ira with an pniimited right to withdraw from the ira a surviving_spouse may not elect to treat an ira ds his her own if a_trust is the beneficiary of the ira however a surviving_spouse may be eligible to roll over a distribution from an ira of a decedent if the spouse actually receives the distribution regardless of whether the spouse is the sole beneficiary of the ira see preamble pincite federal_register date ‘the preamble to the final regulations also provides that a surviving_spouse may not elect to treat as her own the required_distribution to the extent not taken prior to death for the calendar_year of the ira owner's death in this case state w law governs in construing the provisions of subtrust u which define taxpayer b's rights to the ira accounts under the law of state w subtrust u grants to taxpayer b the unfettered right to withdraw the ira accounts from subtrust u case case with respect to your ruling requests generally if either a decedent's qualified_plan assets or a decedent's ira assets including roth jra assets pass through a third party e g an estate or a_trust and then are distiibuted to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira however in certain situations the service does not apply the general_rule with respect to the rule’s application in this case the language of trust t and ‘subtrust u gives ‘taxpayer b the power to pay any or all part of the subtrust u assets to herself as beneficiary of subtrust u thus taxpayer b had the absolute right to receive the four iras referenced herein and total control_over the disposition of said iras as a result the disposition of said iras lay outside the control of anyone other than taxpayer b ‘asa result of its specific facts of this case the service will not apply the general tule above in this case therefore with respect to your first four tuling requests we conclude as follows that although trust t was the named beneficiary of the three traditional iras referenced herein with respect to taxpayer b neither ira x ira y nor ira z was an inherited individual_retirement_account ra that although trust t was the named beneficiary of the roth_ira reterenced herein with respect to taxpayer b roth tra x was not an inherited roth individual_retirement_account ira that since ira x ira y and ira z were not inherited iras with respect to taxpayer b taxpayer b was eligible to roll over or transfer the assets held in said iras at the death of decedent into one or more iras set up and maintained in her name that since roth_ira x was not an inherited roth_ira with respect to taxpayer b taxpayer b was eligible to roll over or transfer the assets held in said roth_ira at the death of decedent into a roth_ira set up and maintained in her name with respect to your fifth and sixth ruling requests we note that taxpayer b’s failure to complete timely rollovers of the amounts distributed from the four iras referenced herein was due to her reliance on the advice of company m’s employee d which advice did not inform her correctly as to either her rights with respect to said ira amounts or as to the tax consequences of her withdrawing the amounts from said ira and transferring said amounts into an account set up and maintained in the name of trust t ‘thus with respect to your fifth and sixth ruling requests we conclude as follows that pursuant to code sec_408 taxpayer b is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution or contributions the amounts distributed from ira x ira y and ira z into one or more iras set up and maintained in her name and pagegrm come wren ee that pursuant to code sec_408a code sec_408a code sec_408a and code sec_408 taxpayer b is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution the amounts distributed from roth_ira x into a roth_ira set bp and maintained in her name this ruling letter is based on the assumption that ira x ira y and ra z met sec_408a at all times relevant thereto it also assumes that the requirements of code sec_408 at all times relevant thereto roth_ira x met the requirements of code furthermore it assumes that the ira or iras and the roth_ira into which taxpayer b will contribute the amounts or portions thereof will also meet the requirements of either code sec_408 or code sec_408a at all times relevant thereto it also assumes that trust t is valid under the laws of state w as represented no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ‘this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent copy of this letter has been sent to your authorized representatives in ‘a accordance with a power of attomey on file in this office if you wish to inquire about this ruling please contact esquire id please address all correspondence to se t ep ra t at either - phone or fax sincerely yours frances v sloan mghagér employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
